559 S.E.2d 125 (2002)
253 Ga. App. 379
NORRED
v.
The STATE.
No. A01A2311.
Court of Appeals of Georgia.
January 18, 2002.
Daniel, Hadden & Alford, Ajalon E. Daniel III, Peter T. Alford, La Grange, for appellant.
Peter J. Skandalakis, Dist. Atty., Lynda S. Caldwell, Asst. Dist. Atty., for appellee.
POPE, Presiding Judge.
Tony Lamar Norred appeals from the denial of his motion to suppress a statement he made at the time of his arrest for driving under the influence. We affirm.
In reviewing the denial of Norred's motion to suppress, we must construe the evidence in the light most favorable to uphold the trial court's findings and judgments. Bragg v. State, 249 Ga.App. 430(1), 548 S.E.2d 121 (2001). Viewed in that light, the evidence shows that a City of LaGrange police officer placed Norred under arrest for DUI after administering a breath test and a horizontal gaze nystagmus test. The officer then read Norred the implied consent warning. The warning ended with the question, "Will you submit to the State-administered test of your blood and urine under the implied consent law?" In response, Norred stated, "You got me for DUI. I'm not going to take the blood and urine tests."
1. Norred contends that this statement should have been suppressed because the officer failed to give him a Miranda warning at the time of his arrest. But Miranda warnings are not constitutionally necessary before an officer may request a blood or urine test under the implied consent laws. State v. Coe, 243 Ga.App. 232, 234(2), 533 S.E.2d 104 (2000); State v. Moses, 237 Ga. App. 764, 516 S.E.2d 807 (1999). And to the extent that Norred's statement went beyond a mere response to the officer's question regarding his consent to further testing, such statement was voluntary and not in response to custodial interrogation. Thus, the protections of Miranda were not implicated. See Johns v. State, 274 Ga. 23, 24(2), 549 S.E.2d 68 (2001).
*126 2. In light of our holding in Division 1, we find no merit to Norred's argument that the trial court erred in failing to give his proposed jury charge with regard to the Miranda warning.
Judgment affirmed.
BLACKBURN, C.J., and MIKELL, J., concur.